Citation Nr: 0638073	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-41 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection, to include on a 
secondary basis, for a disorder manifested by chest pain.

3.  Entitlement to service connection, to include on a 
secondary basis, for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified before 
the undersigned at a hearing held at the RO in September 
2005.  Additional evidence was received at the hearing, for 
which a waiver of initial RO consideration was provided.

Although the RO developed the chest pain disorder as one for 
service connection for a heart disorder, the veteran has made 
clear that he is seeking service connection for the pathology 
underlying the chest pains.  Inasmuch as the record suggests 
that the chest pains might be non-cardiac in origin, the 
Board has re-characterized the issue on appeal. 

The Board notes that VA's Secretary, in September 2006, 
directed the Board to temporarily stay the adjudication of 
all cases affected by the decision issued by the U.S. Court 
of Appeals for Veterans Claims in Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  The stay was directed at all claims for 
service connection based on exposure to herbicides in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.

As will be discussed in greater detail below, the Board finds 
credible, and supported by photographs and the veteran's 
occupation in service, the veteran's assertion that he 
stepped foot in Vietnam for very brief periods while allowing 
Marines to disembark from his landing craft.  The instant 
appeal consequently is not subject to the above stay. 

The Board notes that the veteran disagreed with a January 
2002 rating decision denying entitlement to an increased 
disability rating for his service-connected skin disorder.  
Although he was issued a statement of the case in October 
2002 in response, neither he nor his representative 
thereafter submitted a substantive appeal as to the January 
2002 rating action.  The Board consequently concludes that 
the veteran is not pursuing an appeal with respect to the 
evaluation assigned the skin disorder.

The issues of entitlement to service connection for a 
disability manifested by chest pain and for a respiratory 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is presumed that the veteran was exposed to herbicides 
during the course of his duties while serving in the U.S. 
Navy transporting service personnel to shore in Vietnam.

2.  The veteran has Type II diabetes mellitus as the result 
of his exposure to herbicides in service.


CONCLUSION OF LAW

The veteran has Type II diabetes mellitus that is presumed 
the result of a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran in the 
development of his claim.  See 38 U.S.C.A. §§ 5103(a), 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  However, 
given the favorable action taken hereinbelow, further 
discussion explaining how VA complied with those duties is 
unnecessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of diabetes mellitus during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 Diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of diabetes. 

Service personnel records show that the veteran reported for 
duty onboard the U.S.S. Paul Revere in April 1969, and that 
this vessel served off the shores of Vietnam from February to 
June 1969; in October 1970, December 1970, and January 1971; 
and from February to March 1971.  The records show the 
veteran served as a boatswain's mate.  He earned the Republic 
of Vietnam Campaign Medal and the Vietnam Service Medal with 
one Silver Star.

On file is a copy of the history for the U.S.S. Paul Revere.  
The history indicates that the vessel was an attack transport 
of the Amphibious Force, and was designed to carry a 
battalion landing team to a target area, and then to 
transport the landing team to the beach via landing craft or 
helicopter.  The history indicates that for 1969, the vessel 
was used in direct support of combat operations and received 
an amphibious assault award.  For 1970 to 1971, the vessel 
visited 12 ports in 8 countries in Southeast Asia, in 
addition to participating in combat operations in the South 
China Sea and the Tonkin Gulf.

VA and private treatment records for August 1974 to November 
1983, and VA examination reports from April 1974 through 
November 1983, are silent for any reference to diabetes.

At a May 1984 rating board hearing, and in response to a 
question concerning exposure to combat, the veteran testified 
that he remained onboard ship while stationed off the shores 
of Vietnam.

VA and private treatment records for June 1984 to June 2004 
show that in 2000, the veteran evidenced elevated 
triglyceride levels.  In 2001 he began reporting that he 
served in Vietnam.  Subsequent records document that he was 
diagnosed and treated for Type II diabetes mellitus.

At VA examinations in November 2001, the veteran reported 
that he served as a boat operator in Vietnam.

On file are photographs submitted by the veteran in October 
2004, which purport to show the veteran's vessel docked at a 
pier in Vietnam.  The photographs also show U.S. Marines 
loading equipment and vehicles onto the pier.

At his September 2005 hearing before the undersigned, the 
veteran testified that he was flown into Vietnam in 1969 to 
meet his vessel.  He also stated that he set foot in Vietnam 
while transporting U.S. Marines to the shore.  Specifically, 
his landing craft would pull onto the shore, and he would 
open the gate and step onto land to make room for the 
disembarking Marines.

Analysis

Service medical records are silent for any reference to 
diabetes mellitus, and there is no post-service evidence of 
diabetes until decades after service.  The veteran 
nevertheless contends that he is entitled to service 
connection for Type II diabetes mellitus under the 
presumptions established in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e).  

Veterans who served in the Republic of Vietnam between 
certain dates are entitled to a presumption of exposure to 
herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  The veteran 
contends that he set foot in Vietnam during those dates, once 
while waiting to embark onto the U.S.S. Paul Revere, and on 
several subsequent occasions in the course of transporting 
U.S. Marines to shore.

In this case the Board finds that certain aspects of the 
veteran's testimony concerning his visitations to Vietnam are 
supported by the record.  Specifically, his service personnel 
records show that he served aboard a vessel responsible for 
landing U.S. Marines on the shores of Vietnam, and that he in 
fact served in an occupation with duties that reasonably 
would include operating the smaller craft used to actually 
reach shore.  The photographs submitted by the veteran appear 
to show that his vessel was docked at some point in Vietnam, 
where U.S. Marines and military equipment were offloaded.  

The Board has considered the veteran's May 1984 testimony, 
but points out that his testimony is not inconsistent with 
his current contention that he stepped off transports for 
very brief periods of time prior to returning to his primary 
vessel.  

In short, the Board finds that the veteran's account of 
setting foot in Vietnam is credible, and consistent with 
other evidence in the record.  In light of the evidence 
showing presumed exposure to herbicides in service as the 
result of his visitation to Vietnam, and the subsequent 
development of Type II diabetes mellitus, the Board finds 
that the evidence supporting the claim is at least in 
equipoise with that against the claim, and that he 
consequently is entitled to the presumption that his diabetes 
mellitus was caused by his exposure to herbicide agents in 
service.  Accordingly, service connection is in order for 
Type II diabetes mellitus.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.


REMAND

The veteran contends that he has a disorder manifested by 
chest pain, and a respiratory disorder, that originated in 
service.  He also alleges that the respiratory disorder is 
secondary to exposure to herbicides in service, or secondary 
to his service-connected skin disorder.  More recently, his 
representative has alleged that the chest pain disorder is 
secondary to diabetes mellitus.  As discussed in the prior 
section, service connection for diabetes is warranted.

Turning first to the chest pain disorder, the Board initially 
notes that service connection for hypertensive vascular 
disease was denied in a December 1974 rating decision, and 
that the veteran is not currently seeking to reopen that 
claim.  Rather, he contends that he began experiencing chest 
pains, either in service or most noticeably in the 1980s, 
which he believes represents a heart disorder.

VA and private treatment records for 1974 to the present show 
that examination of the veteran's heart was normal prior to 
2001, and that chest X-ray studies were consistently 
negative.  In 2001, his complaints of chest pain were 
described as atypical, and constochondritis was considered a 
possible diagnosis, as well gastroesophageal reflux disease.  
Electrocardiograms were borderline to normal, and he was 
prescribed nitroglycerin, although the treating physicians 
considered it unlikely he had coronary artery disease.  His 
subsequent complaints of chest pain were considered likely 
non-cardiac in origin, but diagnostic testing of the heart in 
June 2004 revealed abnormalities.

At his November 2001 VA examinations, the veteran reported 
experiencing chest wall pain since 1969, with negative 
workups.  The examiner diagnosed atypical chest pains.  At 
his September 2005 hearing, the veteran testified that he had 
been diagnosed with congestive heart failure.

As indicated above, it remains unclear whether the veteran 
has a disorder accounting for his chest pains.  The Board is 
of the opinion that further VA examination would help in the 
adjudication of the claim.

With respect to the claimed respiratory disorder, service 
medical records are silent for any reference to respiratory 
complaints, other than in connection with an episode of the 
flu, and an upper respiratory infection.

VA and private treatment records show that he presented in 
June 2001 with complaints of shortness of breath he dated to 
1969; shortness of breath was diagnosed, and he was issued an 
inhaler.  The private records note a history of chronic 
obstructive pulmonary disease (COPD) and emphysema, and the 
VA records note that the veteran had a history of tobacco 
use.  Nevertheless, a private examiner in May 2003 concluded 
that the veteran did not have COPD, and a computed tomography 
scan of the chest in June 2003 was normal.  Pulmonary 
function testing did reveal a mild restrictive defect, 
considered most likely secondary to obesity.

At his September 2005 hearing, the veteran testified that he 
was exposed to asbestos while serving in the U.S. Navy.

From the above evidence, it is unclear whether the veteran 
has a respiratory disorder.  Notably, he has not been 
afforded a VA examination to address whether he does have 
such a disorder, and, if so, whether the disorder is 
etiologically related to service.

The Board lastly notes that, as per a January 2003 
correspondence from the Social Security Administration (SSA), 
the veteran is apparently in receipt of disability benefits 
from that agency.  There is no indication that the RO has 
attempted to obtain any records for the veteran in the 
possession of the SSA.  Such records are potentially relevant 
to the remaining claims on appeal, and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims for service 
connection, to include on a secondary 
basis, for a disorder manifested by chest 
pains and for a respiratory disorder.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims for service connection for a 
disorder manifested by chest pain, and a 
respiratory disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran, which have not 
been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
as well as a copy of the record upon 
which the veteran's award or denial of 
SSA disability benefits was based.

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of any disorder manifested by 
chest pain.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  If an underlying 
disorder to account for the veteran's 
chest pain is identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service, whether it was manifest within 
one year of the veteran's discharge from 
service, or whether it was caused or 
chronically worsened by service-connected 
disability (i.e. diabetes mellitus or 
cutaneous mastocytosis).  The rationale 
for all opinions expressed should be 
provided.  The claims files should be 
made available to and reviewed by the 
examiner.  

6.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any respiratory disorder.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to any respiratory 
disorder identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service, 
whether it was manifest within one year 
of the veteran's discharge from service, 
or whether it was caused or chronically 
worsened by service-connected disability 
(i.e. diabetes mellitus or cutaneous 
mastocytosis).  The rationale for all 
opinions expressed should be provided.  
The claims files should be made available 
to and reviewed by the examiner.  

7.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  

8.  The RO should then prepare a new 
rating decision and re-adjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full, the RO should issue a 
supplemental statement of the case, which 
should include citation to the version of 
38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, and to the version of 
that regulation effective as of October 
10, 2006.  See 71 Fed. Reg. 52, 744 
(Sept. 7, 2006).  The RO should provide 
the veteran and his representative an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


